Citation Nr: 0902033	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  99-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected residuals of laceration to right little 
finger.

2.  Entitlement to a compensable disability rating for 
service-connected residuals of fracture to right little 
finger.

3.  Entitlement to a 10 percent disability rating for 
multiple, noncompensable service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to October 
1973.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland which, among other things, denied the veteran's 
claim for a compensable disability rating for service-
connected residuals of a laceration and fracture of the right 
little finger, and for entitlement to a 10 percent disability 
rating for multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 (2008).

Procedural history

The veteran was service-connected for residuals of a 
laceration and residuals of a fracture to his right little 
finger effective October 20, 1973.  His claim for an 
increased disability rating for each service-connected 
disability and for entitlement to a 10 percent disability 
rating for multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 were denied in the June 
1999 rating decision.  The veteran disagreed and timely 
appealed.

In October 1999, the veteran and his representative presented 
evidence and testimony at a hearing at the RO before a local 
hearing officer.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

In September 2006, the veteran and his representative 
presented evidence and testimony at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In a March 2007 decision, the Board remanded the claims for 
further evidentiary development.  In an April 2008 decision, 
the Board remanded the claims for further procedural 
development.


FINDINGS OF FACT

1.  The veteran's right little finger disability is 
manifested by a well-healed scar; a fixed mallet deformity 
almost 90 degrees to the DIP joint; normal motion of the PIP 
and MP joint; ankylosis at the mallet deformity; x-ray 
evidence of arthritis of the right hand; and, some decreased 
sensation in the ring and middle fingers of the right hand.

2.  Repetitive use causes increased aching, pain, soreness, 
tenderness and fatigability.

3.  The evidence demonstrates the veteran's service-connected 
right little finger disabilities do not clearly interfere 
with employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
laceration to the right little finger are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.118, 
Diagnostic Codes 5230 and 7805 (2008).

2.  The criteria for a compensable rating for residuals of a 
fracture of the right little finger are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5227 
(2008).

3.  The criteria for a 10 percent rating based upon multiple 
noncompensable service-connected disabilities have not been 
met. 38 C.F.R. § 3.324 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks compensable disability ratings for his 
service-connected right little finger disabilities which are 
currently evaluated as noncompensable (0 percent) disabling 
effective October 20, 1973.  He also seeks entitlement to 
benefits under 38 C.F.R. § 3.324 for multiple noncompensable 
service-connected disabilities.  The Board will first 
consider preliminary matters and then render a decision on 
the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board has previously remanded the 
veteran's claim for further procedural and evidentiary 
development.  Specifically, in the March 2007 remand, the 
Board ordered VBA to conduct an orthopedic examination of the 
veteran's right hand.  The examiner was requested to review 
the veteran's VA claims folder and to specifically comment on 
the range of motion of the veteran's right hand.  Moreover, 
in the April 2008 remand, the Board ordered VBA to provide 
notice in accordance with the Court's holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").

The record contains the results of an April 2007 VA medical 
examination conducted by a VA orthopedist.  The examiner's 
report includes a notation that the veteran's VA claims 
folder was reviewed, and a description of range of motion was 
made.  The record also contains an April 2008 letter to the 
veteran from VBA which informed him of the law and 
regulations pertaining to his particular claim in accordance 
with Vazquez.  The Board therefore finds that VBA has 
substantially complied with the Board's remands.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
In this case, the RO provided the appellant with notice in 
December 2003, June and December 2005, and May 2008.  
Specifically, the veteran was informed in all notices that 
the evidence must show that his service connected 
disabilities have increased in severity.  

In addition, the notices informed the veteran in that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records. The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

Further, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided specific 
notice in a letter dated March 2006 of how VA determines a 
disability rating and effective date.  The Board further 
finds that the veteran received appropriate notice in 
accordance with the Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The May 2008 notice letter 
specifically informed the veteran of the specific rating 
criteria that applied to his increased disability rating 
claim, informed him of the kinds of evidence that would 
substantiate the claim, and informed him of how VA reaches a 
decision regarding a disability rating.

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical records 
as well as all available VA treatment records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim. He was also afforded VA 
examinations in September 2005 and April 2007 in connection 
with his claims for increased ratings for his service-
connected right little finger disabilities.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with several 
statements of the case, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the veteran and 
his representative presented evidence and testimony at 
hearings before a local hearing officer and the undersigned 
VLJ.  

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to a compensable disability rating for 
service-connected residuals of laceration to right little 
finger.

2.  Entitlement to a compensable disability rating for 
service-connected residuals of fracture to right little 
finger.

The veteran's service-connected disabilities are rated under 
the same disability rating criteria, Diagnostic Code 5227.  
Because the disabilities will be resolved by the application 
of the same law and regulations, the Board will address them 
in a single analysis.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

Specific schedular criteria

Diagnostic Code 7805 [Scars, other] provides that the rating 
agency rate on limitation of function of the affected part.  

Diagnostic Code 5230 [Ring or little finger, limitation of 
motion] provides a noncompensable disability rating for any 
limitation of motion.

Diagnostic Code 5227 [Ring or little finger, ankylosis of] 
provides a noncompensable disability rating for unfavorable 
or favorable ankylosis.


Assignment of diagnostic code

The veteran's service-connected residuals of a laceration of 
the right little finger is rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 [Scars, other].  The veteran's service-
connected residuals of a fracture of the right little finger 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5227 
[Ankylosis of individual digits, ring or little finger, 
ankylosis of].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The medical evidence indicates that the veteran has a well-
healed scar on the right little finger and a fixed mallet 
deformity almost 90 degrees to the DIP [distal 
interphalangeal] joint, with normal motion of the PIP 
proximal interphalangeal] and MP [metacarpal phalangeal] 
joint; ankylosis at the mallet deformity; x-ray evidence of 
arthritis of the right hand; and, some decreased sensation in 
the ring and middle fingers of the right hand. 

With regard to the residuals of the laceration, the 
manifested disability is a well-healed scar.  Pursuant to 
Diagnostic Code 7805, the rating agency is referred to the 
criteria for limitation of motion.  In this case, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5230 [Ring or little finger, 
limitation of motion] is considered by the Board to be the 
most appropriate rating criteria.  The Board observes that 
the criteria for Diagnostic Codes 7801, 7803 and 7804 are not 
applicable.  There is no evidence of any limitation of motion 
caused by the well-healed scar, and no evidence that the scar 
is unstable or painful on examination.

With regard to the residuals of the fracture, the Board 
observes that the veteran's representative contended in the 
February 2007 informal brief that the appropriate rating 
criteria were found at 38 C.F.R. § 4.71a, Diagnostic Code 
5010 [Arthritis, due to trauma, substantiated by x-ray 
findings].  The contention relies on Note (1) to Diagnostic 
Code 5010, which states:

The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings 
based on limitation of motion.

Indeed, the medical evidence includes x-ray evidence of 
arthritis in the little finger.  However, the Board finds 
that Diagnostic Code 5010 is inappropriate because the 
criteria for both a 10 percent and 20 percent disability 
rating requires "X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups."  38 C.F.R. 
§ 4.45 (f) defines a "major joint" as the "shoulder, 
elbow, wrist, hip, knee and ankle, and defines a "minor 
joint" as multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, . . . 
."  In this case, the evidence clearly establishes that the 
veteran's service connected disability is limited to the 
mallet deformity almost 90 degrees to the DIP joint.  For 
this reason, the criteria of Diagnostic Code 5010 are 
inapplicable.

The Board has also considered whether Diagnostic Code 5230 
[Ring or little finger, limitation of motion] is more 
appropriate than Diagnostic Code 5227.  However, the veteran 
was diagnosed with "residual injury right little finger with 
mallet deformity" which included ankylosis of the joint.  In 
addition, the Board notes that the singular disability rating 
under Diagnostic Code 5230 is a noncompensable rating, just 
as it is under Diagnostic Code 5227.  Thus, even if the 
criteria of Diagnostic Code 5230 were applied, the result 
would be the same.

The Board finds that the medical evidence supports a 
conclusion that the veteran is appropriately rated under 
Diagnostic Codes 7805 and 5230, and 5227.

Analysis

Residuals of laceration

As noted above, the criteria for Diagnostic Code 7805 refers 
the rater to the diagnostic code criteria for limitation of 
function or motion of the affected part.  In this case, 
Diagnostic Code 5230 provides the criteria for limitation of 
function or motion of the little finger, and provides a 
noncompensable disability rating for any loss of motion of 
the little finger of the dominant hand.  Thus, the veteran 
currently receives the maximum disability provided.  As such, 
the Board is unable to grant a higher schedular rating.

Residuals of fracture

The veteran's ankylosis of the little finger is rated as 
noncompensable under Diagnostic Code 5227 which provides for 
only a noncompensable disability rating for any type of 
ankylosis, favorable or unfavorable.  In this case, the 
medical evidence establishes that the veteran has ankylosis, 
but the rating criteria simply do not provide for any benefit 
exceeding the noncompensable disability rating.  Thus, the 
veteran currently receives the maximum disability provided.  
As such, the Board is unable to grant a higher schedular 
rating.

DeLuca considerations

The veteran and his representative have also suggested that a 
higher rating is warranted under 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board observes in passing that under certain 
circumstances additional disability could be awarded under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Those 
circumstances are not present in this case.  In Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the Court determined that 
if a claimant is already receiving the maximum disability 
rating available, as here, it is not necessary to consider 
whether 38 C.F.R. § 4.40 and 4.45 are applicable.  Moreover, 
with regard to the claim for entitlement to an increased 
disability rating for residuals of the fracture, the Court 
has also held that where a diagnostic code is not predicated 
on a limited range of motion alone, such as Diagnostic Code 
5282, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).



Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2008).  

The Board initially observes that the issue of extraschedular 
application was considered in the June 2008 supplemental 
statement of the case.  The Board will do likewise.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2008).

The Board has not identified an exceptional or unusual 
disability picture with respect to either of the veteran's 
service-connected disabilities here under consideration, and 
neither has the veteran or his representative.  

With respect to frequent hospitalizations, the record shows 
no hospitalizations for the veteran's little finger 
disabilities.  It appears from the medical evidence that the 
effects of the disabilities are manifested by complaints of 
pain, with no objective clinical evidence of an exceptional 
or unusual disability picture.  The September 2005 VA 
examiner found that there were "increased aches, pains, 
soreness, tenderness, and fatigability" caused by repetitive 
motion, but no changes were noted in the office examination.  
The April 2007 examination indicates that the veteran 
experiences "aching, pain soreness, tenderness and 
difficulties across the hand with repetitive use," "a lot 
of gripping and grabbing is difficult, and "anything 
requiring a lot of dexterity, repetitive use of the hand is 
hard and difficult."  The examiner also stated that the 
veteran was capable of doing "normal daily activity."  

With respect to employment, it appears from the evidence of 
record that the veteran is retired.  It does not appear that 
the veteran's employability is affected by his service-
connected little finger disabilities.  Although the Board 
certainly has no reason to doubt the veteran's testimony that 
he may be somewhat limited in his activities due to the 
service-connected disabilities, there is no evidence that the 
veteran is occupationally impaired beyond the level 
contemplated in the assigned disability ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired].  

For these reasons, the Board has determined that referral of 
the veteran's service-connected disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

3.  Entitlement to a 10 percent disability rating for 
multiple, noncompensable service-connected disabilities.

VA regulations provide that whenever a veteran is suffering 
from two or more separate permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, even though none of the disabilities 
may be of compensable degree under the 1945 Schedule for 
Rating Disabilities the rating agency is authorized to apply 
a 10-percent rating, but not in combination with any other 
rating. 38 C.F.R. § 3.324 (2007).

As noted above, the record shows no hospitalizations for the 
veteran's little finger disabilities, and that the effects of 
the disabilities are manifested by complaints of pain, and 
some limitation of dexterity with no objective clinical 
evidence of an exceptional or unusual disability picture.  
The April 2007 VA examiner specifically stated that the 
veteran was capable of doing "normal daily activity."  
With respect to employment, it appears from the evidence of 
record that the veteran is retired.  There is no evidence of 
record demonstrating that the veteran's employability is 
affected by his service-connected little finger disabilities.  
The veteran's statements at the September 2006 hearing were 
that he got cramps in his right hand on occasion and had 
difficulty with dexterity, but could do normal daily 
activity, such as dressing himself.  See hearing transcript 
at pages 13 and 14.  He further testified that while his hand 
prevented him from using a paint spray gun, he was employed 
until retirement accomplishing other work.

In sum, the available medical evidence demonstrates 
relatively minor residual symptoms with no apparent 
interference with employability due to these disabilities.  
Therefore, the claim for entitlement to a 10 percent 
evaluation under 38 C.F.R. § 3.324 based on multiple 
noncompensable service-connected disabilities is not 
warranted.  The preponderance of the evidence is against the 
claim.


ORDER

Entitlement to an increased disability rating for residuals 
of laceration to the right little finger is denied.

Entitlement to an increased disability rating for residuals 
of fracture to the right little finger is denied.

Entitlement to benefits under 38 C.F.R. § 3.324 for multiple 
noncompensable service-connected disabilities is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


